DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the §112 rejection have been considered and overcome the previous §112 rejection.
	Applicant’s arguments with respect to the §103 rejections are moot in view of the amendments to the claims and the corresponding updated rejection set forth below.  Where features relating to the azimuthal anchoring energy of the first and second alignment layers have been imported from dependent claims into Claim 1, page 7 of Seiko Epson reference (JP 2009271390 A) teaches the same, as noted in the previous Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009271390 A (“Seiko Epson”, a machine translation is provided with this Office Action, including added page numbers, citations are made to the provided translation) in view of U.S. Patent Application Publication No. 2005/0248702 to Hoshino.
Regarding Claim 1, Seiko Epson discloses (e.g., Figs. 5 and 6 and their corresponding description) a liquid crystal display device 4 sequentially comprising: a first substrate 12; a first alignment layer 60; a liquid crystal layer 16 containing liquid crystal molecules horizontally aligned with no voltage applied (page 2 teaches that the solution of Seiko Epson includes a “horizontal electric field mode liquid crystal display device,” but does not explicitly disclose that such includes horizontally aligned LC molecules with no voltage applied; however, such would be generally understood, or at least obvious, as a feature of such a “horizontal electric field mode liquid crystal display device”); a second alignment layer 68; and a second substrate 10 including a pixel electrode 34 and a common electrode 42, the liquid crystal display device further comprising a reflective layer 72 disposed in at least part of a pixel (e.g., Fig. 5) at a position closer to a back surface of the liquid crystal display device than the first alignment layer, the liquid crystal layer, the second alignment layer, the pixel electrode, and the common electrode (Fig. 6), wherein the first alignment layer has an azimuthal anchoring energy value of less than 1×10−4 J/m2 (end of page 6 through the middle of page 7 of the translation, in particular the paragraph starting with “For example” in the middle of page 7), and the second alignment layer has an azimuthal anchoring energy value of 1×10−4 J/m2 or more (end of page 6 through the middle of page 7 of the translation, in particular the paragraph starting with “For example” in the middle of page 7, where this may represent a reversal of the relative azimuthal anchoring energy of the first and second alignment layers, but such a reversal would have been an obvious design choice with predictable results, where the liquid crystal layer would still be sandwiched between alignment layers of differing anchoring strengths in order to optimize the transverse electric field mode, e.g., pages 6–7).
Seiko Epson teaches a transflective display, and thus does not explicitly disclose a reflective display where the pixel includes a reflection region for a reflective display and does NOT include a transmission region for a transmissive display.
Hoshino discloses a display, including opposing alignment films having relatively weak and strong anchoring energies, similar to Seiko Epson, and further teaches that the display may be formed as a reflective display to reduce power consumption (e.g., paragraph [0010], at least where the configuration would eliminate the need for a backlight).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Seiko Epson such that the display is a reflective display where the pixel includes a reflection region for a reflective display and does NOT include a transmission region for a transmissive display, as suggested by Hoshino, in order to reduce power consumption of the device.
Regarding Claim 3, the combination of Seiko Epson and Hoshino would have rendered obvious wherein the first alignment layer has an azimuthal anchoring energy value of less than 1×10−5 J/m2 (page 7 of Seiko Epson, paragraph starting with “For example”).
Regarding Claim 5, the combination of Seiko Epson and Hoshino would have rendered obvious a λ/4 plate (e.g., retarder 56, where on page 9 Seiko Epson teaches that external light that reaches the reflective film should be circularly polarized, suggesting that the retarder is a λ/4 plate, which would work in conjunction with polarizer 58 to circularly polarize external light), wherein an alignment azimuth of the first alignment layer is parallel to an alignment azimuth of the second alignment layer (e.g., bottom half of page 6 of the translation of Seiko Epson, both alignment films 68 and 60 are formed parallel to the extending direction of the data line 36), and the liquid crystal layer has a retardation of 80 nm or greater and 180 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but Seiko Epson further teaches a λ/2 plate 74, and using the claimed retardation values, reflected light would go through a full λ retardation, meaning essentially no wavelength shift of the reflected light).
Regarding Claim 9, the combination of Seiko Epson and Hoshino would have rendered obvious wherein an alignment azimuth of the first alignment layer is parallel to an alignment azimuth of the second alignment layer (e.g., bottom half of page 6 of the translation of Seiko Epson, both alignment films 68 and 60 are formed parallel to the extending direction of the data line 36), and the liquid crystal layer has a retardation of 130 nm or greater and 145 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but Seiko Epson further teaches a λ/2 plate 74, and using the claimed retardation values, reflected light would go through a full λ retardation, meaning essentially no wavelength shift of the reflected light).
Regarding Claim 10, the combination of Seiko Epson and Hoshino would have rendered obvious wherein an alignment azimuth of the first alignment layer is non-parallel to an alignment azimuth of the second alignment layer (where Seiko Epson teaches them as parallel, but it would have been well-known that forming then non-parallel would affect the off-voltage transmission, for example, to create a normally on/white or normally off/black display based on design considerations), and the liquid crystal layer has a retardation of 240 nm or greater and 260 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but to achieve a full wavelength multiple retardation to eliminate wavelength shift of the reflected light, a range such as that claimed, when passed through before and after reflection, would achieve such benefits).

Allowable Subject Matter
Claims 17–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 21–27 are also allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 17–20, the prior art of record fails to disclose, and would not have rendered obvious, the features of those claims, in combination with the features of Claim 1 from which they each respectively depend, taken as a whole, including the claimed angular relationships.
Regarding Claims 21–27, the prior art of record fails to disclose, and would not have rendered obvious, the features of Claim 21 (and thus the features of Claims 22–27 which depend therefrom), including at least where “the azimuthal anchoring energy value in the reflection region of the first alignment layer is substantially same as the azimuthal anchoring energy value in the transmission region of the first alignment layer, and the azimuthal anchoring energy value in the reflection region of the second alignment layer is substantially same as the azimuthal anchoring energy value in the transmission region of the second alignment layer,” as recited in Claim 21.  In particular, Seiko Epson discloses that these should not be “substantially same,” but should be different.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871